Exhibit 10.27
Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Originally effective July 1, 2004;
Amended and Restated as of January 1, 2008 and January 1, 2010

 

 



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1 Definitions
    1  
 
       
ARTICLE 2 Selection, Enrollment, Eligibility
    8  
 
       
2.1 Selection by Committee
    8  
2.2 Enrollment and Eligibility Requirements; Commencement of Participation
    8  
 
       
ARTICLE 3 Deferral Commitments/Company Contribution Amounts/Company Restoration
Matching Amounts/ Vesting/Crediting/Taxes
    9  
 
       
3.1 Minimum Deferrals
    9  
3.2 Maximum Deferral
    9  
3.3 Election to Defer; Effect of Election Form
    10  
3.4 Withholding and Crediting of Annual Deferral A
    11  
3.5 Company Contribution Amount
    11  
3.6 Company Restoration Matching Amount
    11  
3.7 Crediting of Amounts after Benefit Distribution
    12  
3.8 Vesting
    12  
3.9 Crediting/Debiting of Account Balances
    12  
3.10 FICA and Other Taxes
    14  
 
       
ARTICLE 4 Scheduled Distribution; Unforeseeable Emergencies
    15  
 
       
4.1 Scheduled Distribution
    15  
4.2 Postponing Scheduled Distributions
    16  
4.3 Other Benefits Take Precedence Over Scheduled Distributions
    16  
4.4 Unforeseeable Emergencies
    16  
 
       
ARTICLE 5 Change in Control Benefit
    17  
 
       
5.1 Change in Control Benefit
    17  
5.2 Payment of Change in Control Benefit
    17  
 
       
ARTICLE 6 Retirement Benefit
    17  
 
       
6.1 Retirement Benefit
    17  
6.2 Payment of Retirement Benefit
    17  
 
       
ARTICLE 7 Termination Benefit
    18  
 
       
7.1 Termination Benefit
    18  
7.2 Payment of Termination Benefit
    18  

 

i



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

              Page  
 
       
ARTICLE 8 Disability Benefit
    18  
 
       
8.1 Disability Benefit
    18  
8.2 Payment of Disability Benefit
    18  
 
       
ARTICLE 9 Death Benefit
    19  
 
       
9.1 Death Benefit
    19  
9.2 Payment of Death Benefit
    19  
 
       
ARTICLE 10 Beneficiary Designation
    19  
 
       
10.1 Beneficiary
    19  
10.2 Beneficiary Designation; Change; Spousal Consent
    19  
10.3 Acknowledgment
    19  
10.4 No Beneficiary Designation
    20  
10.5 Doubt as to Beneficiary
    20  
10.6 Discharge of Obligations
    20  
 
       
ARTICLE 11 Termination of Plan, Amendment or Modification
    20  
 
       
11.1 Termination of Plan
    20  
11.2 Amendment
    20  
11.3 Plan Agreement
    21  
11.4 Effect of Payment
    21  
 
       
ARTICLE 12 Administration
    21  
 
       
12.1 Committee Duties
    21  
12.2 Administration Upon Change In Control
    21  
12.3 Agents
    22  
12.4 Binding Effect of Decisions
    22  
12.5 Indemnity of Committee
    22  
12.6 Employer Information
    22  
 
       
ARTICLE 13 Other Benefits and Agreements
    23  
 
       
13.1 Coordination with Other Benefits
    23  
 
       
ARTICLE 14 Claims Procedures
    23  
 
       
14.1 Presentation of Claim
    23  
14.2 Notification of Decision
    23  
14.3 Review of a Denied Claim
    24  
14.4 Decision on Review
    24  
14.5 Legal Action
    24  
 
       

 

ii



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

              Page  
 
       
ARTICLE 15 Trust
    24  
 
       
15.1 Establishment of the Trust
    24  
15.2 Interrelationship of the Plan and the Trust
    24  
15.3 Distributions From the Trust
    25  
 
       
ARTICLE 16 Miscellaneous
    25  
 
       
16.1 Status of Plan
    25  
16.3 Employer’s
    25  
16.4 Nonassignability
    25  
16.5 Not
    25  
16.6 Furnishing
    26  
16.7 Terms
    26  
16.8 Captions
    26  
16.9 Governing
    26  
16.10 Notice
    26  
16.11 Successors
    26  
16.12 Spouse’s
    26  
16.13 Validity
    26  
16.14 Incompetent
    27  
16.15 Court
    27  
16.16 Distribution
    27  
16.17 Deduction
    27  
 
       
APPENDIX A
    30  
 
       
LIMITED TRANSITION RELIEF MADE AVAILABLE IN ACCORDANCE WITH CODE SECTION 409A
AND RELATED TREASURY GUIDANCE AND REGULATIONS
    30  

 

iii



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
WASTE CONNECTIONS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Purpose
The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees and Directors who contribute
materially to the continued growth, development and future business success of
Waste Connections, Inc., a Delaware corporation, and its subsidiaries, if any,
that sponsor this Plan. This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.
This Plan, originally effective July 1, 2004, was amended and restated as of
January 1, 2008 to reflect certain changes necessitated by Code Section 409A and
related Treasury guidance. The Plan has subsequently been amended and restated
effective as of January 1, 2010 to provide for a supplemental death benefit and
the deferral of certain equity incentive awards granted pursuant to equity
incentive plans maintained by the Company. The Plan is intended to comply with
all applicable law, including Code Section 409A and related Treasury guidance
and Regulations, and shall be operated and interpreted in accordance with this
intention. Consistent with the foregoing, and in order to transition the Plan to
the requirements of Code Section 409A and related Treasury guidance and
Regulations, the Committee may make available to Participants certain transition
relief described more fully in Appendix A of this Plan.
ARTICLE 1
Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1  
“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
(ii) the Company Contribution Account balance, and (iii) the Company Restoration
Matching Account balance. The Account Balance shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant, or his or her designated
Beneficiary, pursuant to this Plan.

1.2  
“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary,
Bonus, Commissions, Director Fees, LTIP Amounts and Company Common Stock
issuable pursuant to Restricted Stock Unit Awards that a Participant defers in
accordance with Article 3 for any one Plan Year, without regard to whether such
amounts are withheld and credited during such Plan Year. In the event of a
Participant’s Retirement, Disability, death or Separation from Service prior to
the end of a Plan Year, such year’s Annual Deferral Amount shall be the actual
amount withheld prior to such event.

 

1



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

1.3  
“Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Participant’s
vested Account Balance shall be calculated as of the close of business on or
around the last day of the six-month period immediately following the date on
which the Participant Retires, as determined by the Committee in its sole
discretion, and (ii) for remaining annual installments, the Participant’s vested
Account Balance shall be calculated on every anniversary of such calculation
date, as applicable. Each annual installment shall be calculated by multiplying
this balance by a fraction, the numerator of which is one and the denominator of
which is the remaining number of annual payments due the Participant. By way of
example, if the Participant elects a ten (10) year Annual Installment Method for
the Retirement Benefit, the first payment shall be 1/10 of the vested Account
Balance, calculated as described in this definition. The following year, the
payment shall be 1/9 of the vested Account Balance, calculated as described in
this definition.

1.4  
“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.

1.5  
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 10, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.6  
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.7  
“Benefit Distribution Date” shall mean the date that triggers distribution of a
Participant’s vested Account Balance. A Participant’s Benefit Distribution Date
shall be determined upon the occurrence of any one of the following:

  (a)  
If the Participant Retires, his or her Benefit Distribution Date shall be the
last day of the six-month period immediately following the date on which the
Participant Retires; provided, however, in the event the Participant changes his
or her Retirement Benefit election in accordance with Section 6.2 (b), his or
her Benefit Distribution Date shall be postponed in accordance with Section 6.2
(b); or

  (b)  
If the Participant experiences a Separation from Service, his or her Benefit
Distribution Date shall be the last day of the six-month period immediately
following the date on which the Participant experiences a Separation from
Service; or

  (c)  
The date on which the Committee is provided with proof that is satisfactory to
the Committee of the Participant’s death, if the Participant dies prior to the
complete distribution of his or her vested Account Balance; or

  (d)  
The date on which the Participant becomes Disabled; or

 

2



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (e)  
The date on which the Company experiences a Change in Control, as determined by
the Committee in its sole discretion, if (i) the Participant has elected to
receive a Change in Control Benefit, as set forth in Section 5.2 below, and
(ii) if a Change in Control occurs prior to the Participant’s Separation from
Service, Retirement, death or Disability.

1.8  
“Board” shall mean the board of directors of the Company.

1.9  
“Bonus” shall mean any compensation, in addition to Base Salary, Commissions and
LTIP Amounts, earned by a Participant for services rendered during a Plan Year,
under any Employer’s annual bonus and cash incentive plans.

1.10  
“Change in Control” shall mean the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of a corporation, as determined in accordance with this
Section.

In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in part (b)(ii) of this
Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant’s Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treas. Reg.
Section 1.409A-3(i)(5)(ii)(A)(2), or such other corporation identified by the
Committee in accordance with Treas. Reg. Section 1.409A-3(i)(5)(ii)(A)(3).
In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:

  (a)  
A “change in the ownership” of the applicable corporation shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. Section 1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of part (b) of this Section, and such person
or group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the ownership” of such corporation.

  (b)  
A “change in the effective control” of the applicable corporation shall occur on
either of the following dates:

  (i)  
The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of such
corporation possessing 50% or more of the total voting power of the stock of
such corporation, as determined in accordance with Treas. Reg.
Section 1.409A-3(i)(5)(vi). If a person or group is considered to possess 50% or
more of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or

 

3



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (ii)  
The date on which a majority of the members of the applicable corporation’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
corporation’s board of directors before the date of the appointment or election,
as determined in accordance with Treas. Reg. Section 1.409A-3(i)(5)(vi). In
determining whether the event described in the preceding sentence has occurred,
the applicable corporation to which the event must relate shall only include a
corporation identified in accordance with Treas. Reg. Section 1.409A-3(i)(5)(ii)
for which no other corporation is a majority shareholder.

A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treas. Reg. Section 1.409A-3(i)(5)(vii). A
transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” when such transfer is made to an entity that
is controlled by the shareholders of the transferor corporation, as determined
in accordance with Treas. Reg. Section 1.409A-3(i)(5)(vii)(B).

1.11  
“Change in Control Benefit” shall have the meaning set forth in Article 5.

1.12  
“Claimant” shall have the meaning set forth in Section 14.1.

1.13  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.14  
“Commissions” shall mean the cash commissions earned by a Participant from any
Employer for services rendered during a Plan Year, excluding Bonus, LTIP Amounts
or other additional incentives or awards earned by the Participant.

1.15  
“Committee” shall mean the committee described in Article 12.

1.16  
“Company” shall mean Waste Connections, Inc., a Delaware corporation, and any
successor to all or substantially all of the Company’s assets or business.

1.17  
“Company Contribution Account” shall mean (i) the sum of the Participant’s
Company Contribution Amounts, plus (ii) amounts credited or debited to the
Participant’s Company Contribution Account in accordance with this Plan, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Company Contribution
Account.

1.18  
“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.

1.19  
“Company Restoration Matching Account” shall mean (i) the sum of all of a
Participant’s Company Restoration Matching Amounts, plus (ii) amounts credited
or debited to the Participant’s Company Restoration Matching Account in
accordance with this Plan, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Restoration Matching Account.

 

4



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

1.20  
“Company Restoration Matching Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.6.

1.21  
“Death Benefit” shall mean the benefit set forth in Section 9.1.

1.22  
“Deduction Limitation” shall mean the limitation on a benefit that may otherwise
be distributable pursuant to the provisions of this Plan, as set forth in
Section 16.17.

1.23  
“Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to his or her Deferral Account.

1.24  
“Director” shall mean any member of the board of directors of any Employer.

1.25  
“Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.

1.26  
“Disability” or “Disabled” shall mean that a Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident or health plan covering employees of
the Participant’s Employer.

1.27  
“Disability Benefit” shall mean the benefit set forth in Article 8.

1.28  
“Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan, whether in a paper or electronic format.

1.29  
“Employee” shall mean a person who is an employee of any Employer.

1.30  
“Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

1.31  
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

1.32  
“First Plan Year” shall mean the period beginning July 1, 2004 and ending
December 31, 2004.

1.33  
“LTIP Amounts” shall mean any portion of the compensation attributable to a Plan
Year that is earned by a Participant as an Employee under any Employer’s
long-term incentive plan or any other long-term incentive arrangement designated
by the Committee.

1.34  
“Participant” shall mean any Employee or Director (i) who is selected to
participate in the Plan, (ii) who submits an executed Plan Agreement, Election
Form and Beneficiary Designation Form, which are accepted by the Committee, and
(iii) whose Plan Agreement has not terminated.

 

5



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

1.35  
“Plan” shall mean the Waste Connections, Inc. Nonqualified Deferred Compensation
Plan, which shall be evidenced by this instrument and by each Plan Agreement, as
they may be amended from time to time.

1.36  
“Plan Agreement” shall mean a written agreement, as may be amended from time to
time, which is entered into by and between an Employer and a Participant. Each
Plan Agreement executed by a Participant and the Participant’s Employer shall
provide for the entire benefit to which such Participant is entitled under the
Plan; should there be more than one Plan Agreement, the Plan Agreement bearing
the latest date of acceptance by the Employer shall supersede all previous Plan
Agreements in their entirety and shall govern such entitlement. The terms of any
Plan Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Employer and the
Participant.

1.37  
“Plan Year” shall, except for the First Plan Year, mean a period beginning on
January 1 of each calendar year and continuing through December 31 of such
calendar year.

1.38  
“Restricted Stock Unit Award” shall mean an incentive award relating to the
Company’s Common Stock made to a Participant in the form of an award of
restricted stock units pursuant to the Second Amended and Restated 2004 Equity
Incentive Plan (as amended and restated), as may be amended from time to time,
or other applicable stock-based incentive plan maintained by the Company.

1.39  
“Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an Employee,
Separation from Service on or after the Employee’s attainment of age fifty-five
(55) with five (5) Years of Service; and shall mean with respect to a Director
who is not an Employee, Separation from Service after the Director’s attainment
of age fifty-five (55). If a Participant is both an Employee and a Director,
Retirement shall not occur until he or she Retires as both an Employee and a
Director.

1.40  
“Retirement Benefit” shall mean the benefit set forth in Article 6.

1.41  
“Scheduled Distribution” shall mean the distribution set forth in Section 4.1.

1.42  
“Separation from Service” shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. Section 1.409A-1(h). In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:

  (a)  
For a Participant who provides services to an Employer as an Employee, except as
otherwise provided in part (c) of this Section, a Separation from Service shall
occur when such Participant has experienced a termination of employment with
such Employer. A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months).

 

6



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

  (b)  
For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for such Employer, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and such Employer.

  (c)  
For a Participant who provides services to an Employer as both an Employee and
an independent contractor (including as a Director), a Separation from Service
generally shall not occur until the Participant has ceased providing services
for such Employer both as an Employee and as an independent contractor, as
determined in accordance with the provisions set forth in parts (a) and (b) of
this Section, respectively. Similarly, if a Participant either (i) ceases
providing services for an Employer as an independent contractor and begins
providing services for such Employer as an Employee, or (ii) ceases providing
services for an Employer as an Employee and begins providing services for such
Employer as an independent contractor, the Participant will not be considered to
have experienced a Separation from Service until the Participant has ceased
providing services for such Employer in both capacities, as determined in
accordance with the applicable provisions set forth in parts (a) and (b) of this
Section.

1.43  
“Stock Equivalent Account” refers to the subaccount of a Participant’s Deferral
Account that is deemed invested in the Company’s Common Stock.

1.44  
“Supplemental Survivor Benefit” shall mean the benefit set forth in Section 9.3.

1.45  
“Terminate the Plan”, “Termination of the Plan” shall mean a determination by an
Employer’s board of directors that (i) all of its Participants shall no longer
be eligible to participate in the Plan, (ii) no new deferral elections for such
Participants shall be permitted, and (iii) such Participants shall no longer be
eligible to receive company contributions under this Plan.

1.46  
“Termination Benefit” shall mean the benefit set forth in Article 7.

1.47  
“Trust” shall mean one or more trusts established by the Company in accordance
with Article 15.

 

7



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

1.48  
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his or her Beneficiary resulting from (i) an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code
Section 152(a)), (ii) a loss of the Participant’s or Beneficiary’s property due
to casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s Beneficiary, all as determined in the sole
discretion of the Committee.

1.49  
“Years of Service” shall mean for an Employee, the total number of full years in
which a Participant has been employed by one or more Employers. For purposes of
this definition, a year of employment shall be a 365 day period (or 366 day
period in the case of a leap year) that, for the first year, commences on the
Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that date. The Committee shall make a determination as to whether
any partial year of employment shall be counted as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1  
Selection by Committee. Participation in the Plan shall be limited to a select
group of management and highly compensated Employees and Directors of the
Employer, as determined by the Committee in its sole discretion. From that
group, the Committee shall select, in its sole discretion, Employees and
Directors to participate in the Plan.

2.2  
Enrollment and Eligibility Requirements; Commencement of Participation.

  (a)  
As a condition to participation, each Employee or Director who is eligible to
participate in the Plan effective as of the first day of a Plan Year and elects
to participate in the Plan, shall complete, execute and return to the Committee
a Plan Agreement, an Election Form and a Beneficiary Designation Form, prior to
the first day of such Plan Year, or such other earlier deadline as may be
established by the Committee in its sole discretion. In addition, the Committee
shall establish from time to time such other enrollment requirements as it
determines in its sole discretion are necessary.

  (b)  
As a condition to participation, each Employee or Director who becomes eligible
to participate in the Plan effective after the first day of a Plan Year and
elects to participate in the Plan, or each Employee or Director who is selected
to participate for the First Plan Year of the Plan itself and elects to
participate in the Plan, shall complete, execute and return to the Committee a
Plan Agreement, an Election Form and a Beneficiary Designation Form, all within
thirty (30) days after such Employee’s or Director’s eligibility to participate
in the Plan becomes effective. In addition, the Committee shall establish from
time to time such other enrollment requirements as it determines in its sole
discretion are necessary.

  (c)  
Each Employee or Director who is eligible to participate in the Plan shall
commence participation in the Plan on the date that the Committee determines, in
its sole discretion, that the Employee or Director has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period. Notwithstanding the foregoing, the Committee shall process such
Participant’s deferral election as soon as administratively practicable after
such deferral election is submitted to and accepted by the Committee.

 

8



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (d)  
If an Employee or a Director fails to meet all requirements contained in this
Section within the period required, that Employee or Director shall not be
eligible to participate in the Plan during such Plan Year.

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/Company Restoration Matching
Amounts/Vesting/Crediting/Taxes

3.1  
Minimum Deferrals.

  (a)  
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus, Commissions, LTIP
Amounts, Restricted Stock Unit Awards and/or Director Fees in the following
minimum percentages or amounts for each deferral elected:

          Deferral   Minimum Amount
Base Salary, Bonus, Commissions and/or LTIP Amounts
    2 %
Restricted Stock Unit Awards
  The greater of 50% or 500 Shares
Director Fees
    2 %

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero.

3.2  
Maximum Deferral.

  (a)  
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus, Commissions, LTIP
Amounts, Restricted Stock Unit Awards and/or Director Fees up to the following
maximum percentages for each deferral elected:

          Deferral   Maximum Percentage  
Base Salary
    80 %
Bonus
    100 %
Commissions
    100 %
LTIP Amounts
    100 %
Restricted Stock Unit Awards
    100 %
Director Fees
    100 %

 

9



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (b)  
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, the maximum Annual Deferral
Amount shall be limited to the amount of compensation not yet earned by the
Participant as of the date the Participant submits a Plan Agreement and Election
Form to the Committee for acceptance, except to the extent permissible under
Code Section 409A and related Treasury guidance or Regulations. For compensation
that is earned based upon a specified performance period, the Participant’s
deferral election will apply to the portion of such compensation that is equal
to (i) the total amount of compensation for the performance period, multiplied
by (ii) a fraction, the numerator of which is the number of days remaining in
the service period after the Participant’s deferral election is made, and the
denominator of which is the total number of days in the performance period.

3.3  
Election to Defer; Effect of Election Form.

  (a)  
First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.

  (b)  
General Timing Rule for Deferral Elections in Subsequent Plan Years. For each
succeeding Plan Year, a Participant may elect to defer Base Salary, Bonus,
Commissions, Director Fees, LTIP Amounts and Company Common Stock issuable
pursuant to Restricted Stock Unit Awards, and make such other elections as the
Committee deems necessary or desirable under the Plan, by timely delivering a
new Election Form to the Committee, in accordance with its rules and procedures,
before the December 31st preceding the Plan Year in which such compensation is
earned, or before such other deadline established by the Committee in accordance
with the requirements of Code Section 409A and related Treasury guidance or
Regulations.

Any deferral election(s) made in accordance with this Section 3.3(b) shall be
irrevocable; provided, however, that if the Committee requires Participants to
make a deferral election for “performance-based compensation” by the deadline(s)
described above, it may, in its sole discretion, and in accordance with Code
Section 409A and related Treasury guidance or Regulations, permit a Participant
to subsequently change his or her deferral election for such compensation by
submitting an Election Form to the Committee no later than the deadline
established by the Committee pursuant to Section 3.3(c) below.

  (c)  
Performance-Based Compensation. Notwithstanding the foregoing, the Committee
may, in its sole discretion, determine that an irrevocable deferral election
pertaining to “performance-based compensation” based on services performed over
a period of at least twelve (12) months, may be made by timely delivering an
Election Form to the Committee, in accordance with its rules and procedures, no
later than six (6) months before the end of the performance service period.
“Performance-based compensation” shall be compensation, the payment or amount of
which is contingent on pre-established organizational or individual performance
criteria, which satisfies the requirements of Code Section 409A and related
Treasury guidance or Regulations. In order to be eligible to make a deferral
election for performance-based compensation, a Participant must perform services
continuously from a date no later than the date upon which the performance
criteria for such compensation are established through the date upon which the
Participant makes a deferral election for such compensation. In no event shall
an election to defer performance-based compensation be permitted after such
compensation has become both substantially certain to be paid and readily
ascertainable.

 

10



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (d)  
Compensation Subject to Risk of Forfeiture. With respect to compensation (i) to
which a Participant has a legally binding right to payment in a subsequent year,
and (ii) that is subject to a forfeiture condition requiring the Participant’s
continued services for a period of at least twelve (12) months from the date the
Participant obtains the legally binding right, the Committee may, in its sole
discretion, determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least twelve (12) months in advance of the earliest
date at which the forfeiture condition could lapse.

3.4  
Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary. The Bonus, Commissions, LTIP
Amounts, Restricted Stock Unit Award and/or Director Fees portion of the Annual
Deferral Amount shall be withheld at the time the Bonus, Commissions, LTIP
Amounts, Director Fees or Company Common Stock issuable pursuant to Restricted
Stock Unit Awards are or otherwise would be paid to the Participant, whether or
not this occurs during the Plan Year itself. Annual Deferral Amounts shall be
credited to a Participant’s Deferral Account at the time such amounts would
otherwise have been paid to the Participant.

3.5  
Company Contribution Amount.

  (a)  
For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Company Contribution Account in accordance with employment or
other agreements entered into between the Participant and the Employer. Such
amounts shall be credited on the date or dates prescribed by such agreements.

  (b)  
For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Company
Contribution Account under this Plan, which amount shall be for that Participant
the Company Contribution Amount for that Plan Year. The amount so credited to a
Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Company Contribution
Amount for that Plan Year. The Company Contribution Amount described in this
Section 3.5(b), if any, shall be credited on a date or dates to be determined by
the Committee, in its sole discretion.

3.6  
Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the
Committee, in its sole discretion, to make up for certain limits applicable to
the 401(k) Plan or other qualified plan for such Plan Year, as identified by the
Committee, or for such other purposes as determined by the Committee in its sole
discretion. The amount so credited to a Participant under this Plan for any Plan
Year (i) may be smaller or larger than the amount credited to any other
Participant, and (ii) may differ from the amount credited to such Participant in
the preceding Plan Year. The Participant’s Company Restoration Matching Account,
if any, shall be credited on a date or dates to be determined by the Committee,
in its sole discretion.

 

11



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

3.7  
Crediting of Amounts after Benefit Distribution. Notwithstanding any provision
in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Contribution Amount, or
(iii) the Company Restoration Matching Amount, would otherwise be credited to
the Participant’s Account Balance, such amounts shall not be credited to the
Participant’s Account Balance, but shall be paid to the Participant in a manner
determined by the Committee, in its sole discretion.

3.8  
Vesting. A Participant shall at all times be 100% vested in his or her Deferral
Account, Company Contribution Account and Company Restoration Matching Account.

3.9  
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant’s
Account Balance in accordance with the following rules:

  (a)  
Measurement Funds. Subject to the restrictions found in this Section 3.9, a
Participant may elect one or more of the measurement funds selected by the
Committee, in its sole discretion, which are based on certain mutual funds (the
“Measurement Funds”), for the purpose of crediting or debiting additional
amounts to his or her Account Balance. As necessary, the Committee may, in its
sole discretion, discontinue, substitute or add a Measurement Fund. Each such
action will take effect as of the first day of the first calendar quarter that
begins at least thirty (30) days after the day on which the Committee gives
Participants advance written notice of such change, or if necessary to comply
with applicable tax law, including but not limited to guidance issued after the
effective date of this Plan, such other date designated by the Committee, in its
sole discretion. The portion of the Annual Deferral Amount deferred with respect
to Restricted Stock Unit Awards shall only be deemed invested in the Company’s
Common Stock and recorded in the Stock Equivalent Account.

  (b)  
Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3(a) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.9(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding any of the forgoing, amounts
credited or debited to a Participant’s Account Balance with respect to
Restricted Stock Unit Awards shall only be deemed invested in the Company’s
Common Stock and recorded in the Stock Equivalent Account.

 

12



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (c)  
Proportionate Allocation. In making any election described in Section 3.9(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated. Notwithstanding the forgoing, one
hundred percent (100%) of the amounts credited or debited to a Participant’s
Account Balance with respect to Restricted Stock Unit Awards shall be recorded
in the Participant’s Stock Equivalent Account.

  (d)  
Crediting or Debiting Method. The performance of each Measurement Fund and the
Participant’s Stock Equivalent Account (either positive or negative) will be
determined by the Committee, in its sole discretion, on a daily basis based on
the manner in which such Participant’s Account Balance has been hypothetically
allocated among the Participant’s Stock Equivalent Account and the Measurement
Funds elected by the Participant.

  (e)  
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based or in the Company’s Common
Stock, no Participant shall have any rights in or to such investments
themselves. Without limiting the foregoing, a Participant’s Account Balance,
including the Stock Equivalent Account, shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.

  (f)  
Stock Equivalent Account. Any amounts credited to a Participant’s Stock
Equivalent Account are to be used for measurement purposes only. The amounts
allocated to a Participant’s Stock Equivalent Account, any Account Balance
therein, or any additional amounts credited or debited to a Participant’s Stock
Equivalent Account shall not be considered or construed in any manner as an
actual investment of his or her Account Balance in any the Company’s Common
Stock. Fractional common stock equivalents shall be computed to two decimal
places. The number of shares of common stock equivalent shares to be credited to
the Stock Equivalent Account shall be the number of shares of Common Stock which
would otherwise have been payable under the Restricted Stock Unit Award to the
Participant on or after the vesting date but as to which the Participant has
elected to defer delivery pursuant to the terms of the Plan, less any amounts
withheld pursuant to Section 3.10. With respect to any dividend or dividend
equivalents made with respect to common stock equivalent shares deferred
pursuant to Restricted Stock Unit Awards, an amount equal to the number of
common stock equivalent shares multiplied by the dividend paid per share on the
Company’s common stock on each dividend record date shall be credited to the
Participant’s Deferral Account and allocated into the Stock

 

13



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
Equivalent Account pursuant to Section 3.9(b). Except as the Committee may
otherwise permit upon request of the Participant, the number of shares of the
Company’s Common Stock to be paid to a Participant upon a distribution with
respect to the Stock Equivalent Account shall be equal to the number of common
stock equivalents accumulated in the Stock Equivalent Account as of date of such
distribution divided by the total number of payments remaining to be made from
the Stock Equivalent Account. Shares of Common Stock paid in respect of a
Restricted Stock Unit Award or the balance in the Stock Equivalent Account shall
be issued and delivered pursuant to the Waste Connections, Inc. Second Amended
and Restated 2004 Equity Incentive Plan (as amended and restated) as an award
thereunder (or such successor incentive stock plan of the Company as is in
effect at the time of the award) and such distributions or payments shall be
subject to the terms and conditions of such plan (or plans) and any award
agreements evidencing the applicable Restricted Stock Unit Awards. All payments
from the Stock Equivalent Account shall be made in whole shares of the Company’s
common stock with fractional shares credited to federal income taxes withheld.

3.10  
FICA and Other Taxes.

  (a)  
Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus, Commissions,
Restricted Stock Unit Award and/or LTIP Amounts that is not being deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Annual Deferral Amount. If necessary, the Committee may
reduce the Annual Deferral Amount in order to comply with this Section 3.10. The
Committee may in its sole discretion and in satisfaction of the foregoing
withholding requirements elect to have the Company withhold shares of the
Company’s Common Stock otherwise payable to the Participant. The number of
shares of the Company’s Common Stock which may be so withheld shall be limited
to the number of shares which have a fair market value on the date of
withholding equal to the aggregate amount of such withholding tax liabilities
based on the minimum statutory withholding rates for FICA and other applicable
employment taxes purposes.

  (b)  
Company Restoration Matching Account and Company Contribution Account. When a
Participant becomes vested in a portion of his or her Company Restoration
Matching Account and/or Company Contribution Account, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Base Salary,
Bonus, Commissions and/or LTIP Amounts that is not deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Company Restoration Matching Amount and/or Company
Contribution Amount. If necessary, the Committee may reduce the vested portion
of the Participant’s Company Restoration Matching Account or Company
Contribution Account, as applicable, in order to comply with this Section 3.10.

 

14



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (c)  
Distributions. The Participant’s Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust. The Committee may in its sole
discretion and in satisfaction of the foregoing withholding requirements elect
to have the Company withhold shares of the Company’s Common Stock otherwise
payable to the Participant. The number of shares of the Company’s Common Stock
which may be so withheld shall be limited to the number of shares which have a
fair market value on the date of withholding equal to the aggregate amount of
such withholding tax liabilities based on the minimum statutory withholding
rates for Federal, state and local income tax purposes.

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies

4.1  
Scheduled Distribution.

  (a)  
In connection with each election to defer an Annual Deferral Amount, a
Participant may irrevocably elect to receive a Scheduled Distribution, in the
form of a lump sum payment, from the Plan with respect to all or a portion of
(i) the Annual Deferral Amount, (ii) the Company Contribution Amount, and
(iii) the Company Restoration Matching Amount. The Scheduled Distribution shall
be a lump sum payment in an amount that is equal to the portion of the Annual
Deferral Amount, the vested portion of the Company Contribution Amount and the
vested portion of the Company Restoration Matching Amount that the Participant
elected to have distributed as a Scheduled Distribution, plus amounts credited
or debited in the manner provided in Section 3.9 above on that amount,
calculated as of the close of business on or around the date on which the
Scheduled Distribution becomes payable, as determined by the Committee in its
sole discretion.

  (b)  
Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a sixty (60) day period commencing
immediately after the first day of any Plan Year designated by the Participant.
The Plan Year designated by the Participant must be at least three (3) Plan
Years after the end of the Plan Year to which the Participant’s deferral
election described in Section 3.3 relates, unless otherwise provided on an
Election Form approved by the Committee in its sole discretion. By way of
example, if a Scheduled Distribution is elected for Annual Deferral Amounts,
Company Contribution Amounts, and Company Restoration Matching Amounts that are
earned and/or contributed in the Plan Year commencing January 1, 2004, the
Scheduled Distribution would become payable during a sixty (60) day period
commencing January 1, 2008. Notwithstanding the language set forth above, the
Committee shall, in its sole discretion, adjust the amount distributable as a
Scheduled Distribution if any portion of the Company Contribution Amount or
Company Restoration Matching Amount is unvested on the Scheduled Distribution
Date.

 

15



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

4.2  
Postponing Scheduled Distributions. A Participant may elect to postpone any lump
sum distribution described in Section 4.1 above, and have such amount paid out
during a sixty (60) day period commencing immediately after an allowable
alternative distribution date designated by the Participant in accordance with
this Section 4.2. In order to make this election, the Participant must submit a
new Scheduled Distribution Election Form to the Committee in accordance with the
following criteria:

  (a)  
Such Scheduled Distribution Election Form must be submitted to and accepted by
the Committee at least twelve (12) months prior to the Participant’s previously
designated Scheduled Distribution Date; and

  (b)  
The new Scheduled Distribution Date selected by the Participant must be the
first day of a Plan Year, and must be at least five (5) years after the
previously designated Scheduled Distribution Date.

  (c)  
The election of the new Scheduled Distribution Date shall have no effect until
at least twelve (12) months after the date on which the election is made.

4.3  
Other Benefits Take Precedence Over Scheduled Distributions. Should a Benefit
Distribution Date occur that triggers a benefit under Articles 5, 6, 7, 8, or 9,
any Annual Deferral Amount, Company Contribution Amount and/or Company
Restoration Matching Amount, plus amounts credited or debited thereon, that are
subject to a Scheduled Distribution election under Section 4.1 shall not be paid
in accordance with Section 4.1, but shall be paid in accordance with the other
applicable Article. Notwithstanding the foregoing, the Committee shall interpret
this Section 4.3 in a manner that is consistent with Code Section 409A and
related Treasury guidance and Regulations.

4.4  
Unforeseeable Emergencies.

  (a)  
If the Participant experiences an Unforeseeable Emergency, the Participant may
petition the Committee to receive a partial or full payout from the Plan,
subject to the provisions set forth below.

  (b)  
The payout, if any, from the Plan shall not exceed the lesser of (i) the
Participant’s vested Account Balance, calculated as of the close of business on
or around the date on which the amount becomes payable, as determined by the
Committee in its sole discretion, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amounts reasonably necessary to pay Federal,
state, or local income taxes or penalties reasonably anticipated as a result of
the distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan,.

  (c)  
If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant shall receive a payout from the Plan
within sixty (60) days of the date of such approval, and the Participant’s
deferrals under the Plan shall be terminated as of the date of such approval.

 

16



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (d)  
In addition, a Participant’s deferral elections under this Plan shall be
terminated to the extent the Committee determines, in its sole discretion, that
termination of such Participant’s deferral elections is required pursuant to
Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain a hardship
distribution from an Employer’s 401(k) Plan. If the Committee determines, in its
sole discretion, that a termination of the Participant’s deferrals is required
in accordance with the preceding sentence, the Participant’s deferrals shall be
terminated as soon as administratively practicable following the date on which
such determination is made.

  (e)  
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to a payout and/or termination of deferrals under this Section 4.4 in a
manner that is consistent with Code Section 409A and related Treasury guidance
and Regulations.

ARTICLE 5
Change in Control Benefit

5.1  
Change in Control Benefit. The Participant will receive a Change in Control
Benefit, which shall be equal to the Participant’s vested Account Balance,
calculated as of the close of business on or around the Participant’s Benefit
Distribution Date, as selected by the Committee in its sole discretion.

5.2  
Payment of Change in Control Benefit. A Participant, in connection with his or
her commencement of participation in the Plan, shall irrevocably elect on an
Election Form whether to (i) receive a Change in Control Benefit, or (ii) have
his or her Account Balance remain in the Plan upon the occurrence of a Change in
Control and to have his or her Account Balance remain subject to the terms and
conditions of the Plan. If a Participant does not make any election with respect
to the payment of the Change in Control Benefit, then such Participant shall be
deemed to have elected to receive a Change in Control Benefit upon the
occurrence of a Change in Control. The Change in Control Benefit, if any, shall
be paid to the Participant in a lump sum no later than sixty (60) days after the
Participant’s Benefit Distribution Date. Notwithstanding the foregoing, the
Committee shall interpret all provisions in this Plan relating to a Change in
Control Benefit in a manner that is consistent with Code Section 409A and
related Treasury guidance and Regulations.

ARTICLE 6
Retirement Benefit

6.1  
Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her vested Account Balance, calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, as determined
by the Committee in its sole discretion.

6.2  
Payment of Retirement Benefit.

  (a)  
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of up to 15 years. If a
Participant does not make any election with respect to the payment of the
Retirement Benefit in connection with his or her commencement of participation
in the Plan, then such Participant shall be deemed to have elected to receive
the Retirement Benefit in a lump sum.

 

17



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (b)  
A Participant may change the form of payment of the Retirement Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

  (i)  
The election to modify the Retirement Benefit shall have no effect until at
least twelve (12) months after the date on which the election is made; and

  (ii)  
The first Retirement Benefit payment shall be delayed at least five (5) years
from the Participant’s originally scheduled Benefit Distribution Date described
in Section 1.7(a).

For purposes of applying the requirements above, the right to receive the
Retirement Benefit in installment payments shall be treated as the entitlement
to a single payment. The Committee shall interpret all provisions relating to
changing the Retirement Benefit election under this Section 6.2 in a manner that
is consistent with Code Section 409A and related Treasury guidance or
Regulations.
The Election Form most recently accepted by the Committee that has become
effective shall govern the payout of the Retirement Benefit.

  (c)  
The lump sum payment shall be made, or installment payments shall commence, no
later than sixty (60) days after the Participant’s Benefit Distribution Date.
Remaining installments, if any, shall be paid no later than sixty (60) days
after each anniversary of the Participant’s Benefit Distribution Date.

ARTICLE 7
Termination Benefit

7.1  
Termination Benefit. A Participant who experiences a Separation from Service
shall receive, as a Termination Benefit, his or her vested Account Balance,
calculated as of the close of business on or around the Participant’s Benefit
Distribution Date, as determined by the Committee in its sole discretion.

7.2  
Payment of Termination Benefit. The Termination Benefit shall be paid to the
Participant in a lump sum payment no later than sixty (60) days after the
Participant’s Benefit Distribution Date.

ARTICLE 8
Disability Benefit

8.1  
Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s vested
Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.

8.2  
Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant in a lump sum payment no later than sixty (60) days after the
Participant’s Benefit Distribution Date.

 

18



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
ARTICLE 9
Death Benefits

9.1  
Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death Benefit
upon the Participant’s death which will be equal to the Participant’s vested
Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.

9.2  
Payment of Death Benefit. The Death Benefit shall be paid to the Participant’s
Beneficiary(ies) in a lump sum payment no later than sixty (60) days after the
Participant’s Benefit Distribution Date.

9.3  
Supplemental Survivor Benefit. If a Participant dies prior to undergoing a
Separation From Service during any Plan Year for which the Participant has made
an election to defer any portion of his or her Base Salary, then, in addition to
the Death Benefit, his or her Beneficiary(ies) shall receive a taxable survivor
benefit in an amount determined from time to time by the Committee.
Notwithstanding the forgoing, to be eligible for the Supplemental Survivor
Benefit, the Participant must at least be insurable at standard rates at the
time the Participant makes the election to defer his or her Base Salary for such
Plan Year.

9.4  
Payment of Supplemental Survivor Benefit. The Supplemental Survivor Benefit
shall be paid to the Participant’s Beneficiary(ies) in a lump sum payment no
later than sixty (60) days after the Participant’s Benefit Distribution Date.

ARTICLE 10
Beneficiary Designation

10.1  
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

10.2  
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

10.3  
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

 

19



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

10.4  
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 10.1, 10.2, and 10.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

10.5  
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

10.6  
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 11
Termination of Plan, Amendment or Modification

11.1  
Termination of Plan. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, each Employer reserves the right to Terminate the Plan
(as defined in Section 1.42). Following a Termination of the Plan, Participant
Account Balances shall remain in the Plan until the Participant becomes eligible
for the benefits provided in Articles 4, 5, 6, 7, 8 or 9 in accordance with the
provisions of those Articles. The Termination of the Plan shall not adversely
affect any Participant or Beneficiary who has become entitled to the payment of
any benefits under the Plan as of the date of termination. Notwithstanding the
foregoing, to the extent permissible under Code Section 409A and related
Treasury guidance or Regulations, during the thirty (30) days preceding or
within twelve (12) months following a Change in Control an Employer shall be
permitted to (i) terminate the Plan by action of its board of directors, and
(ii) distribute the vested Account Balances to Participants in a lump sum no
later than twelve (12) months after the Change in Control, provided that all
other substantially similar arrangements sponsored by such Employer are also
terminated and all balances in such arrangements are distributed within twelve
(12) months of the termination of such arrangements.

11.2  
Amendment.

  (a)  
Any Employer may, at any time, amend or modify the Plan in whole or in part with
respect to that Employer. Notwithstanding the foregoing, (i) no amendment or
modification shall be effective to decrease the value of a Participant’s vested
Account Balance in existence at the time the amendment or modification is made,
(ii) no amendment or modification shall be effective to change a deferral
election or distribution election of a Participant that has been submitted to,
and accepted by the Committee, prior to the time the amendment or modification
is made without the consent of the Participant, and (iii) no amendment or
modification of this Section 11.2 or Section 12.2 of the Plan shall be
effective.

 

20



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

  (b)  
Notwithstanding the foregoing, in the event that the Company determines that any
provision of the Plan may cause amounts deferred under the Plan to become
immediately taxable to any Participant under Code Section 409A, and related
Treasury guidance or Regulations, the Company may (i) adopt such amendments to
the Plan and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company determines necessary or
appropriate to preserve the intended tax treatment of the Plan benefits provided
by the Plan and/or (ii) take such other actions as the Company determines
necessary or appropriate to comply with the requirements of Code Section 409A,
and related Treasury guidance or Regulations.

11.3  
Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

11.4  
Effect of Payment. The full payment of the Participant’s vested Account Balance
under Articles 4, 5, 6, 7, 8, or 9 of the Plan shall completely discharge all
obligations to a Participant and his or her designated Beneficiaries under this
Plan, and the Participant’s Plan Agreement shall terminate.

ARTICLE 12
Administration

12.1  
Committee Duties. Except as otherwise provided in this Article 12, this Plan
shall be administered by a Committee, which shall consist of the Board, or such
committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself, but shall not be prohibited from voting or acting on any matter in
which such individual’s interest is affected in the same manner as other
Participants generally. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.

12.2  
Administration Upon Change In Control. For purposes of this Plan, the Committee
shall be the “Administrator” at all times prior to the occurrence of a Change in
Control. Within one hundred and twenty (120) days following a Change in Control,
an independent third party “Administrator” may be selected by the individual
who, immediately prior to the Change in Control, was the Company’s Chief
Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”), and approved by the Trustee. The Committee, as
constituted prior to the Change in Control, shall continue to be the
Administrator until the earlier of (i) the date on which such independent third
party is selected and approved, or (ii) the expiration of the one hundred and
twenty (120) day period following the Change in Control. If an independent third
party is not selected within one hundred and twenty (120) days of such Change in
Control, the

 

21



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
Committee, as described in Section 12.1 above, shall be the Administrator. The
Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to benefit entitlement
determinations; provided, however, upon and after the occurrence of a Change in
Control, the Administrator shall have no power to direct the investment of Plan
or Trust assets or select any investment manager or custodial firm for the Plan
or Trust. Upon and after the occurrence of a Change in Control, the Company
must: (1) pay all reasonable administrative expenses and fees of the
Administrator; (2) indemnify the Administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (3) supply full and timely
information to the Administrator on all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date and circumstances of the Retirement, Disability, death or
Separation from Service of the Participants, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control, the Administrator may be terminated (and a replacement appointed) by
the Trustee only with the approval of the Ex-CEO. Upon and after a Change in
Control, the Administrator may not be terminated by the Company.

12.3  
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

12.4  
Binding Effect of Decisions. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

12.5  
Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

12.6  
Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Separation from Service of
its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

 

22



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
ARTICLE 13
Other Benefits and Agreements

13.1  
Coordination with Other Benefits. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant’s Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 14
Claims Procedures

14.1  
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within 180 days of the date on which the event that caused the
claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

14.2  
Notification of Decision. The Committee shall consider a Claimant’s claim within
a reasonable time, but no later than ninety (90) days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial ninety
(90) day period. In no event shall such extension exceed a period of ninety
(90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:

  (a)  
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

  (b)  
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

  (i)  
the specific reason(s) for the denial of the claim, or any part of it;
    (ii)  
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;
    (iii)  
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;
    (iv)  
an explanation of the claim review procedure set forth in Section 14.3 below;
and
    (v)  
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 

23



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

14.3  
Review of a Denied Claim. On or before sixty (60) days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

  (a)  
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits;

  (b)  
may submit written comments or other documents; and/or

  (c)  
may request a hearing, which the Committee, in its sole discretion, may grant.

14.4  
Decision on Review. The Committee shall render its decision on review promptly,
and no later than sixty (60) days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

  (a)  
specific reasons for the decision;
    (b)  
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;
    (c)  
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and
    (d)  
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).

14.5  
Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 15
Trust

15.1  
Establishment of the Trust. In order to provide assets from which to fulfill its
obligations to the Participants and their Beneficiaries under the Plan, the
Company shall establish a trust by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan, (the “Trust”).

15.2  
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.

 

24



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

15.3  
Distributions From the Trust. Each Employer’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer’s obligations under this Plan.

ARTICLE 16
Miscellaneous

16.1  
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted (i) to the extent possible in a manner consistent
with that intent, and (ii) in accordance with Code Section 409A and related
Treasury guidance and Regulations.

16.2  
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any specific property or assets of an Employer. For purposes of the
payment of benefits under this Plan, any and all of an Employer’s assets shall
be, and remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

16.3  
Employer’s Liability. An Employer’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

16.4  
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

16.5  
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

 

25



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

16.6  
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.

16.7  
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

16.8  
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

16.9  
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Delaware without
regard to its conflicts of laws principles. Venue shall lie in Wilmington,
Delaware.

16.10  
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Waste Connections, Inc.
Attn: Eric Merrill, Senior Vice President — People, Safety and Development
2295 Iron Point Road
Suite 200
Folsom, CA 95630
Copy to: Worthing Jackman, Executive Vice President and Chief Financial Officer
(at same address)
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

16.11  
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.

16.12  
Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

16.13  
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

 

26



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document

16.14  
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person’s property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

16.15  
Court Order. The Committee is authorized to comply with any court order in any
action in which the Plan or the Committee has been named as a party, including
any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law. In addition, if necessary to
comply with a qualified domestic relations order, as defined in Code Section
414(p)(1)(B), pursuant to which a court has determined that a spouse or former
spouse of a Participant has an interest in the Participant’s benefits under the
Plan, the Committee, in its sole discretion, shall have the right to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s
benefits under the Plan to such spouse or former spouse.

16.16  
Distribution in the Event of Income Inclusion Under 409A. If any portion of a
Participant’s Account Balance under this Plan is required to be included in
income by the Participant prior to receipt due to a failure of this Plan to meet
the requirements of Code Section 409A and related Treasury guidance or
Regulations, the Participant may petition the Committee or Administrator, as
applicable, for a distribution of that portion of his or her Account Balance
that is required to be included in his or her income. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Participant’s
Employer shall distribute to the Participant immediately available funds in an
amount equal to the portion of his or her Account Balance required to be
included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A and related Treasury guidance or Regulations,
which amount shall not exceed the Participant’s unpaid vested Account Balance
under the Plan. If the petition is granted, such distribution shall be made
within ninety (90) days of the date when the Participant’s petition is granted.
Such a distribution shall affect and reduce the Participant’s benefits to be
paid under this Plan.

16.17  
Deduction Limitation on Benefit Payments. If an Employer reasonably anticipates
that the Employer’s deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Employer to ensure that the entire amount of
any distribution from this Plan is deductible, the Employer may delay payment of
any amount that would otherwise be distributed from this Plan. Any amounts for
which distribution is delayed pursuant to this Section shall continue to be
credited/debited with additional amounts in accordance with Section 3.9 above.
The delayed amounts (and any amounts credited thereon) shall be distributed to
the Participant (or his or her Beneficiary in the event of the Participant’s
death) at the earliest date the Employer reasonably anticipates that the
deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m).

16.18  
Insurance. The Employers, on their own behalf or on behalf of the trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employers or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.

 

27



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
IN WITNESS WHEREOF, the Company has signed this Plan document effective as of
January 1, 2010.

            “Company”
Waste Connections, Inc., a Delaware corporation
      By:   /s/ Worthing Jackman         Title: Executive VP, Chief Financial
Officer   

 

28



--------------------------------------------------------------------------------



 



Waste Connections, Inc.
Nonqualified Deferred Compensation Plan
Master Plan Document
APPENDIX A
LIMITED TRANSITION RELIEF MADE AVAILABLE IN ACCORDANCE WITH CODE
SECTION 409A AND RELATED TREASURY GUIDANCE AND REGULATIONS
Unless otherwise provided below, the capitalized terms below shall have the same
meaning as provided in the Plan.

1.  
Opportunity to Make New Distribution Elections. Notwithstanding the required
deadline for the submission of an initial distribution election described in
Articles 4, 5 and 6, the Committee may, as permitted by Code Section 409A and
related Treasury guidance or Regulations, provide a limited period in which
Participants may make new distribution elections by submitting an Election Form
on or before the deadline established by the Committee, which in no event shall
be later than December 31, 2006. Any distribution election made in accordance
with the requirements established by the Committee, pursuant to this section,
shall not be treated as a change in the form or timing of a Participant’s
benefit payment for purposes Code Section 409A or the Plan.

The Committee shall interpret all provisions relating to an election submitted
in accordance with this section in a manner that is consistent with Code
Section 409A and related Treasury guidance or Regulations. If any distribution
election submitted in accordance with this section either (i) relates to
payments that a Participant would otherwise receive in 2006, or (ii) would cause
payments to be made in 2006, such election shall not be effective.

 

29